DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received October 8, 2021:
Claims 1, 2, 7, 8, 10, 13 and 14 are pending. Claims 3-6, 9, 11 and 12 have been cancelled as per applicant’s request. Claims 10 and 13 have been withdrawn.
The previous rejection has been withdrawn in light of the amendments. However, a new rejection has been made using newly cited references below.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2007273459A), cited in the IDS, in view of Sabi et al. (US 2013/0309568). The English machine translation of Honda et al. is attached and is cited below.
Regarding Claim 1, Honda et al. a negative electrode for a lithium secondary battery comprising a negative active material layer (Fig. 5, #21) formed on a current collector (Fig. 5, #22), a lithium layer (Fig. 5, #48) formed on the active material layer (i.e. first layer of a coating layer) and an auxiliary layer (Fig. 5, #47) (i.e. second layer of 
Honda et al. does not explicitly teach the metal oxide comprises at least one selected from the group consisting of titanium oxide, aluminum oxide, chromium trioxide, zinc oxide, copper oxide, magnesium oxide, zirconium dioxide, molybdenum trioxide, vanadium pentoxide, niobium pentoxide, iron oxide, manganese oxide, vanadium oxide, cobalt oxide, nickel oxide, and tantalum pentoxide.
However, Sabi et al. teaches a lithium secondary battery (Para. [0035]) comprising an inorganic insulating film comprising metal oxides such as chromium trioxide, zirconium dioxide, aluminum oxide, manganese oxide and magnesium oxide (Para. [0064]).
The substitution of the metal oxide film as taught by Sabi et al., with the metal oxide of Honda et al. would achieve the predictable result of providing a metal oxide film (or layer) material resistant to moisture (See Sabi et al. – Para. [0064] and Honda et al. -- Para. [0015]).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the metal oxide film as taught by Sabi et al., with the metal oxide of Honda et al., as the substitution would achieve the predictable result of providing a metal oxide film (or layer) material resistant to moisture. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a metal oxide as claimed, since it has been held 
Regarding Claim 2, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches the active material is silicon, a silicon alloy, or a compound containing silicon and oxygen (Para. [0030]).
Regarding Claim 7, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches a thickness of the lithium layer (i.e. first layer) has a thickness of 2 micrometers (i.e. 2,000 nm) (Para. [0059]).
Regarding Claim 8, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches a thickness of the auxiliary layer (i.e. second layer) is 50 nm (Para. [0058]).
Regarding Claim 14, Honda et al. as modified by Sabi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Honda et al. further teaches a lithium secondary battery comprising the anode (i.e. negative electrode) of claim 1 (Para. [0017]). 
Response to Arguments
Applicant’s arguments filed October 8, 2021 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection in light of the amendment.
Applicant’s arguments are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729    

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729